Citation Nr: 0519677	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  02-21 489	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an increased evaluation for residuals of an 
injury to the right median and ulnar nerves of the right 
wrist, currently rated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from August 1976 to April 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.


FINDING OF FACT

The competent and probative evidence of record does not 
establish that the veteran's residuals of an injury to the 
right median and ulnar nerves of the right wrist is 
productive of complete paralysis of the median nerve.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 40 
percent for residuals of an injury to the right median and 
ulnar nerves of the right wrist have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, Part 4, including § 4.124a, Diagnostic 
Code 8515 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the evidence and information 
necessary to substantiate his claims in the rating decision 
dated in December 2001; the statement of the case dated in 
October 2002; the supplemental statements of the case dated 
in January 2004 and August 2004; and the letters dated in 
June 2003 and May 2004.  These documents included a summary 
of the evidence in the case; citation to pertinent laws and 
regulations; and a discussion of how they affect the 
decision.  The RO explained why the evidence was insufficient 
to grant the benefit sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The aforementioned letters 
specifically invited the veteran to give VA any additional 
evidence he had regarding the issue on appeal.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  A VA 
medical examination regarding the issue decided herein has 
been obtained in this case.  The available medical evidence 
is sufficient for an adequate determination.  Further, the 
veteran has not identified any outstanding, available medical 
records.  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA as to the issues 
addressed in this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board and notice complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The issue on 
appeal was re-adjudicated and a supplemental statements of 
the case was provided to the veteran.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error.  See VAOPGCPREC 7-2004 (July 16, 2004).

Legal Criteria and Analysis.  Disability evaluations are 
determined by the application of the VA Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that a January 1979 rating decision 
determined that the veteran had a pre-existing 10 percent 
level of disability for his right wrist disorder.  As such, a 
10 percent level of disability must be deducted from the 
veteran's rating to ensure that the current rating reflects 
the degree of disability over and above the degree existing 
at the time of entrance into active service.  See 38 C.F.R. 
§ 3.322.

The veteran's wrist disorder is currently rated as 50 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  
Under this code section, a 50 percent rating is warranted for 
severe incomplete paralysis of the median nerve, major.  38 
C.F.R. § 4.124a.  A 70 percent (major) is assigned for: 
complete paralysis of the median nerve, the hand inclined to 
the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of the thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; and pain with trophic disturbances.  Id.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
Id.

The United States Court of Appeals for Veterans Claims 
(Court) has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
provision that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's 
right wrist disorder, more closely approximates the criteria 
for the currently assigned 50 percent rating.  See 38 C.F.R. 
§§ 4.3, 4.7, 4.71a.   In this regard, there is no evidence of 
record that the veteran's right wrist is manifested by 
complete paralysis of the median nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.  Further, there is no evidence that: 
the veteran's right hand is inclined to the ulnar side, the 
index and middle fingers more extended than normally; 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of the thumb, defective opposition and abduction of 
the thumb, at right angles to palm; flexion of wrist 
weakened; or pain with trophic disturbances.  Id.  

Specifically, upon VA examination in June 2001, the veteran 
had atrophy of the abductor pollicis brevis on the right 
side.  There was weakness of the thenar muscles.  Abduction 
of the right thumb was markedly diminished, and there was 
mild weakness of the muscle also.  Hand grip was very weak, 
and the veteran had difficulty abducting and adducting the 
fingers.  Sensory examination showed an absent sensation in 
the first three fingers, and diminished sensation in the rest 
of the fingers and palm.  A nerve conduction study showed a 
marked decrease in amplitude of the right median nerve.  
There was prolonged motor latency and also sensory latency.  
Ulnar latency was borderline, and ulnar sensory amplitude was 
also diminished.  The median nerve sensory latency was 
diminished.  Clinical impression was of status post trauma to 
the hand, with evidence of severe median nerve dysfunction at 
the wrist and some partial dysfunction of the ulnar nerve.

In light of the veteran's credible complaints of pain and 
numbness experienced in his right wrist, functional loss due 
to flare-ups, pain, fatigability, incoordination, pain on 
movement, and weakness, were considered and are reflected in 
the current rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The Board has considered a higher rating under additional 
analogous criteria.  During the pendency of this claim, the 
rating criteria for evaluating ankylosis and limitation of 
motion of digits of the hands were amended, effective from 
August 26, 2002.  See 67 Fed. Reg. 144, 48784-48787 (July 26, 
2002).  However, the diagnostic criteria for ankylosis of the 
wrist (diagnostic code 5214) and limitation of motion of the 
wrist (diagnostic code 5215) were not amended.  Further, 
under 38 U.S.C.A. § 4.71a, Diagnostic Code 5214, 50 percent 
is the maximum available for ankylosis of the major wrist.  
Moreover, there is no evidence that the veteran has 
unfavorable ankylosis of all five digits of the right hand, 
so as to warrant a higher evaluation based on digits of the 
right hand.  38 C.F.R. § 4.71a, Diagnostic Code 5216.  As 
discussed above, a 10 percent level of disability must be 
deducted to ensure that the rating reflects the degree of 
disability over and above the degree existing at the time of 
entrance into active service.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's right 
wrist disorder and its effects on the veteran's earning 
capacity and ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  At present, however, there is no basis for 
assignment of an increased evaluation.  

Extraschedular Evaluation.  The Court has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board, however, 
is still obligated to consider all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the Board notes that while the RO 
provided the criteria and obviously considered them, it did 
not grant compensation benefits on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's right wrist disorder has not 
required frequent inpatient care, nor has it by itself 
markedly interfered with employment.


ORDER

Entitlement to a rating in excess of 40 percent for residuals 
of an injury to the right median and ulnar nerves of the 
right wrist is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


